Citation Nr: 0016175	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-02 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran



ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The appellant is the father and custodian of the veteran who 
served on active duty from January 1969 to November 1971.  
The veteran served in the Republic of Vietnam from July 13, 
1969 to July 12, 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In an April 1999 rating decision, the 
RO assigned a 30 percent disability evaluation to the 
service-connected PTSD.  As the 30 percent evaluation is less 
than the maximum available under the applicable diagnostic 
criteria, the veteran's claim remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a May 1999 statement, the veteran raised the issue of 
entitlement to service connection for skin disability due to 
exposure to Agent Orange.  In a July 1999 letter from the RO 
to the veteran, it was requested that the veteran submit 
medical evidence in support of this claim.  The record does 
not reflect that the RO has adjudicated this claim.  
Therefore, it is referred to the RO for appropriate action. 


REMAND

As a preliminary matter, the Board finds that the claim for 
an increased evaluation for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  As a result VA 
has a duty to assist the appellant in the development of the 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a).

The appellant and the veteran maintain that the veteran's 
PTSD is more severely disabling than the current 30 percent 
evaluation reflects as a result of such symptoms as increased 
hypervigilance, flashbacks and nightmares.  The appellant 
contends that the veteran, who has been diagnosed with 
organic brain syndrome and dementia, could not understand the 
PTSD VA examination, conducted in May 1998.  Therefore, it 
was requested that the veteran be afforded an additional VA 
examination.  The veteran testified that he no longer abuses 
alcohol.

The Board notes that the veteran has indicated on several 
occasions that he is in receipt of disability benefits from 
SSA.  As records associated with SSA's decision to grant the 
veteran such benefits are potentially relevant to the issue 
on appeal, they should be obtained.

During the October 1999 hearing, the veteran's representative 
raised the issue of entitlement to service connection for 
dementia due to a 1987 motor vehicle accident as due to the 
service-connected PTSD.  This issue has not been addressed by 
the RO.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1  The RO should contact the appellant 
and request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
the veteran's claim for an increased 
evaluation.  After obtaining any 
necessary releases, the RO should attempt 
to obtain a copy of all treatment records 
identified with the veteran, which have 
not been previously obtained. 

2.  The RO should contact the appellant 
to ascertain whether the veteran is in 
receipt of any disability benefits from 
the SSA.  If the veteran is, the RO 
should attempt to obtain a copy of the 
SSA decision awarding the veteran 
disability benefits, as well as a copy of 
the record upon which the veteran's award 
of SSA disability benefits was based.

3.  The appellant should be requested to 
provide medical evidence supportive of 
the contention that the service-connected 
PTSD played a causal role in the motor 
vehicle accident resulting in the 
veteran's dementia.

4.  Then, the RO should arrange for a VA 
psychiatric examination of the veteran by 
a board certified psychiatrist who has 
not examined him previously, if 
available, to determine the extent of 
impairment from the veteran's PTSD.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the new schedular 
criteria for evaluating mental disorders 
whether such symptom is a symptom of the 
veteran's PTSD.  

To the extent possible, the examiner 
should distinguish the manifestations of 
the veteran's PTSD from those of any 
other diagnosed disorder.  The examiner 
should provide an opinion concerning the 
degree of social and industrial 
impairment resulting from the veteran's 
PTSD, including whether it renders him 
unemployable.  The examiner should also 
assign a GAF score consistent with DSM IV 
based upon the PTSD. The examiner should 
explain what the assigned code 
represents.  The claims files must be 
made available to and reviewed by the 
physician.  The physician should be 
requested to state, in writing, whether 
he or she has reviewed the claims file.  
A complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed. 

5.  Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
psychiatric examination and opinions, 
have been conducted and completed in 
full.  If any development is incomplete, 
the RO should take appropriate corrective 
action. 

6.  Then, the RO should undertake any 
other indicated development, adjudicate 
the claim for service connection for 
dementia and readjudicate the claim for 
an increased evaluation for PTSD.  The RO 
should adjudicate the claim for service 
connection for dementia due to a motor 
vehicle accident in 1987 as a result of 
PTSD.  The RO should also determine 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration.

7.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case and 
provide the appellant and the 
representative with an appropriate 
opportunity to respond.  The appellant 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.

The case should then be forwarded to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the appellant until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




